UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8397


REGINALD D. EVANS,

                  Plaintiff - Appellant,

             v.

SUMTER COUNTY, South Carolina; CITY OF SUMTER, SOUTH
CAROLINA; PATTY J. PATTERSON, Chief of Sumter Police; SUMTER
POLICE DEPARTMENT; SUMTER-LEE REGIONAL DETENTION CENTER,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cv-02688-JFA-JRM)


Submitted:    December 17, 2009             Decided:   January 6, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald D. Evans, Appellant Pro Se. Alfred Johnston Cox, ELLIS,
LAWHORNE & SIMS, PA, Columbia, South Carolina; James M. Davis,
Jr., DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Reginald D. Evans appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                   The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.    § 636(b)(1)(B)             (2006).        The    magistrate      judge

recommended that relief be denied and advised Evans that failure

to file timely objections to this recommendation could waive

appellate        review    of     a    district       court    order      based    upon    the

recommendation.           Despite this warning, Evans failed to object to

the magistrate judge’s recommendation.

              The    timely           filing     of     specific      objections      to     a

magistrate        judge’s       recommendation           is    necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties      have       been       warned        of    the     consequences         of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Evans

has waived appellate review by failing to timely file specific

objections        after    receiving           proper    notice.          Accordingly,      we

affirm the judgment of the district court.

              We dispense with oral argument because the facts and

legal      contentions      are       adequately        presented     in    the    materials

before     the    court     and       argument       would    not   aid    the    decisional

process.

                                                                                    AFFIRMED

                                                 2